UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Classic Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam Classic Equity Fund The fund's portfolio 2/29/08 (Unaudited) COMMON STOCKS (98.5%)(a) Shares Value Aerospace and Defense (3.1%) Lockheed Martin Corp. 147,600 Airlines (1.0%) AMR Corp. (NON) (S) 361,900 Automotive (1.1%) Harley-Davidson, Inc. 137,900 Banking (6.7%) Bank of America Corp. 226,000 8,981,240 National City Corp. 269,700 4,277,442 U. S. Bancorp 598,700 19,170,374 Beverage (1.8%) Molson Coors Brewing Co. Class B (S) 159,600 Chemicals (4.5%) Celanese Corp. Ser. A 318,800 12,401,320 E. I. du Pont de Nemours & Co. 208,200 9,664,644 Communications Equipment (1.1%) Cisco Systems, Inc. (NON) 217,500 Consumer Finance (2.0%) Capital One Financial Corp. 208,000 Consumer Goods (6.0%) Clorox Co. (S) 307,100 17,870,149 Newell Rubbermaid, Inc. 503,400 11,427,180 Electric Utilities (8.1%) Edison International 338,900 16,741,660 Entergy Corp. 61,100 6,277,414 PG&E Corp. 437,900 16,491,314 Financial (6.3%) Citigroup, Inc. 203,100 4,815,501 Fannie Mae (S) 192,500 5,322,625 JPMorgan Chase & Co. 269,000 10,934,850 MGIC Investment Corp. 334,000 4,946,540 Radian Group, Inc. 677,300 4,822,376 Health Care Services (1.3%) Aetna, Inc. 127,900 Homebuilding (1.5%) Lennar Corp. (S) 399,700 Insurance (7.8%) American International Group, Inc. 292,400 13,701,864 Berkshire Hathaway, Inc. Class B (NON) 1,716 8,021,442 Chubb Corp. (The) 144,500 7,355,050 Genworth Financial, Inc. Class A 372,630 8,637,563 Investment Banking/Brokerage (3.1%) Goldman Sachs Group, Inc. (The) 64,500 10,941,135 Lehman Brothers Holdings, Inc. 83,700 4,267,863 Lodging/Tourism (1.6%) Wyndham Worldwide Corp. 355,340 Machinery (3.0%) Caterpillar, Inc. 151,300 10,943,529 Parker-Hannifin Corp. 53,450 3,454,474 Medical Technology (2.6%) Covidien, Ltd. 163,625 7,001,514 Medtronic, Inc. 119,400 5,893,584 Oil & Gas (14.1%) BP PLC ADR (United Kingdom) 324,700 21,063,289 ConocoPhillips 290,300 24,010,713 Devon Energy Corp. (S) 109,800 11,278,656 Marathon Oil Corp. 234,100 12,444,756 Pharmaceuticals (5.5%) Pfizer, Inc. 1,195,800 Regional Bells (6.3%) Verizon Communications, Inc. 838,300 Retail (1.4%) Staples, Inc. (S) 310,400 Schools (1.0%) Apollo Group, Inc. Class A (NON) 78,000 Software (1.8%) Symantec Corp. (NON) (S) 532,100 Technology (1.4%) Affiliated Computer Services, Inc. Class A (NON) 132,900 Technology Services (1.7%) Accenture, Ltd. Class A (Bermuda) (S) 239,000 Tobacco (2.7%) Loews Corp. - Carolina Group 174,900 Total common stocks (cost $508,057,235) SHORT-TERM INVESTMENTS (7.5%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.80% to 4.48% and due dates ranging from March 3, 2008 to April 25, 2008 (d) $27,119,294 $27,080,577 Putnam Prime Money Market (e) 9,219,274 9,219,274 Total short-term investments (cost $36,299,851) TOTAL INVESTMENTS Total investments (cost $544,357,086)(b) NOTES (a) Percentages indicated are based on net assets of $ 486 (b) The aggregate identified cost on a tax basis is $552,008,728, resulting in gross unrealized appreciation and depreciation of $38,615,727 and $74,943,315, respectively, or net unrealized depreciation of $36,327,588. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at February 29, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 29, 2008, the value of securities loaned amounted to $26,315,975. The fund received cash collateral of $27,080,577 which is pooled with collateral of other Putnam funds into 53 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $107,413 for the period ended February 29, 2008. During the period ended February 29, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $34,832,390 and $31,468,958, respectively. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of March 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $479,381,289 $ - Level 2 $36,299,851 $ - Level 3 $ - $ - Total $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Classic Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
